Citation Nr: 1519057	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  04-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disorder, to include macular degeneration, including as secondary to migraine headaches.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's syndrome, including as secondary to migraine headaches.

3. Entitlement to specially adapted housing.

4. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida which denied a petition to reopen a claim of entitlement to service connection for an eye disorder, claimed as macular degeneration. While the RO reopened the claim during pendency of the appeal, the legal determination whether new and material evidence has been submitted is reserved to the Board. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The case was certified to the Board by the Buffalo, New York RO.

The three additional issues designated on the title page above are matters for which initial issuance of a statement of the case is required, upon receipt of the Veteran's timely notices of disagreement.         

A March 2015 videoconference hearing was held before the undersigned.

This case was reviewed and processed through the Veterans Benefits Management System electronic records depository.   The Virtual VA records database contains additional documentation primarily consisting of VA outpatient treatment records. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for an eye disorder, and those matters requiring issuance of a statement of the case are remanded to the AOJ.


FINDINGS OF FACT

1. In a December 2005 rating decision VA declined to reopen a claim of entitlement to service connection for macular degeneration claimed as vision loss, and the Veteran did not perfect a timely appeal.

2. Since December 2005 additional evidence has been received relating to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  A December 2005 rating decision which denied a petition to reopen the claim of entitlement to service connection for vision loss, to include macular degeneration, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

2.  New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision to reopen the claim of entitlement to service connection for a vision disorder, to include macular degeneration, there is no need to address at this time VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran filed a petition to reopen the claim in 2005.  In a December 2005 rating decision, VA declined to reopen the claim finding that there was no evidence causally linking a visual disorder to service, or to service-connected migraine headaches.  The Veteran did not appeal.  Hence, the December 2005 rating decision is final.  38 U.S.C.A. § 7105.

The December 2005 rating decision was the last final denial of the Veteran's claim, and the evidence must be considered prospectively since that decision in the Board's adjudication of the instant petition to reopen, filed in December 2007. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008).

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The Board finds that medical treatise evidence offered into the record by the Veteran is "new and material" evidence for purpose of reopening the claim, namely, in the form of medical journal articles and abstracts received March 2007 detailing a clinical link between a migrainous headache disorder, and the onset of visual loss and visual field impairment.  While these articles are general in nature and do not address all of the specifics in the Veteran's case, the information provided contributes to and raises the possibility of substantiating the claim. 

The claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for an eye disorder, with macular degeneration, including as secondary to service- migraine headaches is reopened.

REMAND

In light of the decision to reopen the Veteran's claim of entitlement to service connection for an eye disorder, to include macular degeneration, the Board finds that he should be afforded a VA examination to address whether any current vision disorder is etiologically related to service- migraine headaches, in view of the evidence that has been submitted. 

Upon receipt of a timely notice of disagreement to a decision denying a benefit VA is required to issue a statement of the case.  38 C.F.R. §§ 19.26, 19.29 (2014).  Here, VA denied a claim to reopen the issue of entitlement to service connection for Meniere's disease in a March 2014 rating decision.  In May 2014 the appellant filed a timely notice of disagreement.  In a January 2015 rating decision VA denied entitlement to specially adapted housing and a special home adaptation grant.  Thereafter, the Veteran filed a timely notice of disagreement in March 2015.  In both cases VA has yet to issue the required statement of the case.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain the Veteran's most recent VA outpatient treatment records from the Buffalo and West Palm Beach VA Medical Centers, and associate copies of these records with his VBMS electronic case file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with an ophthalmologist in order to address the nature and etiology of any diagnosed vision disorder.  The RO is to make appropriate arrangements in advance for the examination to be conducted at a facility in sufficient proximity to the Veteran's place of residence (given alternating between New York and Florida locations). The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner is address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a present eye or other visual disorder, including macular degeneration, that had its onset during or is otherwise etiologically related to his active military service, given documented symptoms therein,  as well as reported onset of eye problems following in-service chemotherapy for otitis media.

If the examiner finds that no eye disorder is directly related to service, the examiner must opine whether it is at least as likely as not that any diagnosed vision disorder, to include macular degeneration is caused by or permanently aggravated by the Veteran's service-connected migraine headache disorder.  

In providing the requested opinion the VA examiner must take into appropriate consideration and review all other pertinent service treatment records; the subsequent post-service lay witness statements giving confirmation of vision problems during the mid-1960s; VA medical documentation of eye problems in the 1990s, including a May 1997 report in which the Veteran mentioned "blocks of vision" due to headaches for over 40 years; and the medical journal article, and an abstract submitted in March 2007 also purportedly linking migraines to visual disturbance. 

The examiner must also consider any potential countervailing evidence such as intercurrent injury, as well as a March 2005 VA examination which found that the Veteran had age-related macular degeneration.

The examiner must provide a well-reasoned rationale for any opinion offered.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should explain why it is not feasible to provide a medical opinion.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report must be reviewed to ensure that they it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  Finally, issue a statement of the case addressing the issues of entitlement to specially adapted housing and/or a special home adaptation grant, and the petition to reopen the claim of entitlement to service connection for Meniere's syndrome including secondary to migraine headaches.  If, and only if, the Veteran submits a timely substantive appeal addressing these issues should they be returned to  the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


